In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00417-CR

EX PARTE GABRIEL DELGADO                   §    On Appeal from the 396th District
A/K/A GABRIEL DELGATO                           Court
                                           §
                                                of Tarrant County (1540765D)
                                           §
                                                November 8, 2018
                                           §
                                                Opinion by Justice Birdwell
                                           §
                                                (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Wade Birdwell___________________
                                         Justice Wade Birdwell